John Mauzy Pittman, Judge. The appellant in this criminal case was the driver of a pickup truck that was stopped for a traffic violation outside Damascus, Arkansas, on April 26, 1997, at 1:00 a.m. A police officer testified that, when he approached the vehicle, he smelled a strong odor of marijuana. Methamphetamine was found on the passenger in appellant’s vehicle. The cab of the pickup truck was searched, but no marijuana was found. A search of a toolbox in the bed of the pickup truck revealed a briefcase with marijuana residue, and a small locked box containing methamphetamine and drug paraphernalia. Appellant was arrested and charged with possession of methamphetamine with intent to deliver, possession of marijuana, and possession of drug paraphernalia. He filed a motion to suppress the evidence obtained in the search; after a hearing, the motion was denied on November 17, 1997. He subsequently entered a guilty plea conditioned on his right to appeal the adverse determination of the pretrial motion to suppress, and was sentenced to 120 months in the Arkansas Department of Correction with 60 months suspended. This appeal is from the denial of his motion to suppress the evidence found in the search. For reversal, appellant contends that the trial court erred in finding that the police officers had probable cause to search the locked toolboxes and briefcase in the bed of his pickup truck based solely on the officer’s testimony that he smelled marijuana. We affirm.  In reviewing the denial of a motion to suppress evidence, we make an independent examination based upon the totality of the circumstances and reverse only if the decision is clearly against the preponderance of the evidence. Brunson v. State, 327 Ark. 567, 940 S.W.2d 440 (1997). A warrantless search of 'an automobile is justified where there is probable cause plus exigent circumstances. If probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents that may conceal the object of the search. Lopez v. State, 29 Ark. App. 145, 778 S.W.2d 641 (1989). Rule 14.1(a) of the Arkansas Rules of Criminal Procedure provides in part: An officer who has reasonable cause to believe that a moving or readily moveable vehicle is or contains things subject to seizure may, without a search warrant, stop, detain, and search the vehicle and may seize things subject to seizure discovered in the course of the search where the vehicle is: (i) on a public way or waters or other area open to the public [.]  Both factors are present in the case at bar. With respect to probable cause, there was evidence that the police officer smelled a strong odor of marijuana when he stopped the truck. This gave rise to probable cause to search under Brunson v. State, supra, where the supreme court stated that: Quite simply, the smell of the marijuana or its smoke emanating from a vehicle constitutes facts and circumstances sufficient to warrant a person of reasonable caution to believe that a controlled substance has been or is being possessed or delivered or both, and, thus, that a violation of law has occurred or is occurring. Courts in this state have held that the smell of marijuana or its smoke emanating from a vehicle gives rise to reasonable suspicion to detain the occupants to determine the lawfulness of their conduct, Phillips v. State, 53 Ark. App. 36, 918 S.W.2d 721 (1996), to search the vehicle, Lopez v. State, 29 Ark. App. 145, 778 S.W.2d 641 (1989) (citing Gordon v. State, 259 Ark. 134, 529 S.W.2d 330 (1976), cert. denied, 434 U.S. 929 (1977)), and to arrest some or all of its occupants, depending upon the particular circumstances, Crail [v. State], 309 Ark. 120, 827 S.W.2d 157 [(1992)]. Brunson v. State, 327 Ark. at 571, 940 S.W.2d at 441-42. Brunson very clearly holds that the odor of marijuana, by itself, gives rise to probable cause to search a vehicle. The police officers therefore had probable cause to search in the case at bar.  With respect to exigent circumstances, the record shows that the appellant’s vehicle was stopped on a rural road at 1:00 in the morning. The mobility of a vehicle in itself gives rise to a degree of exigency, even when the driver and passenger have been taken into custody. In Reyes v. State, 329 Ark. 539, 954 S.W.2d 199 (1997), the supreme court found exigent circumstances justifying the warrantless search of a vehicle for drugs after the driver had been taken into custody, reasoning that the contraband the vehicle was suspected to contain could otherwise have been removed by a third party, or even by a thief. Although the vehicle searched in Reyes was located in an urban motel parking lot, while the vehicle in the case at bar was on a rural road at 1:00 in the morning, we think that the risk of the contraband being removed was at least equally great in the case at bar.  Given the presence of probable cause and exigent circumstances, we hold that the trial court did not err in denying appellant’s motion to suppress the evidence found in the search of his vehicle.1  Robbins, C.J., and Bird, Stroud, and Neal, JJ., agree. Griffen, J., dissents.   The dissenting judge’s arguments for reversal are based primarily on two cases: Knowles v. Iowa, 119 S.Ct. 484 (1998), and Scisney v. State, 270 Ark. 610, 605 S.W.2d 451 (1980). Neither is applicable here. In Knowles, supra, the Court held that the Fourth Amendment does not permit a police officer to conduct a full search of a vehicle stopped for speeding where the driver was not arrested and there was no probable cause to search. Although this appears to be a wise and laudable precedent, it has no application to the case now before this court, where there was probable cause to search. See Brunson v. State, supra. With regard to Sdsney, supra, the dissenting judge professes an inability to understand how the mere odor of smoked marijuana can provide probable cause to search the toolbox in the case at bar when, in Sdsney, the discovery of actual contraband in the passenger compartment did not constitute probable cause for searching a locked trunk and sealed suitcases in Scisney’s vehicle. The explanation, of course, is that the law has changed in the nearly two decades since Scisney was decided. At the time of the Scisney decision in 1980, it was believed that a warrantless search of a container found in an automobile could never be sustained as part of a warrantless search of the automobile itself. See United States v. Ross, 456 U.S. 798 (1982). The decision in Scisney was based on that understanding of the law. Two years later, however, the United States Supreme Court overruled prior decisions regarding the scope of the automobile exception where closed containers are present in the automobile to be searched, and held that, if probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents that may conceal the object of the search. Ross, supra. Therefore, although it is true that Scisney conflicts in certain particulars with the modern cases cited in this opinion, the modern cases are controlling.